Case 2:19-cV-01504-I\/|SG Document 1 Filed 04/09/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANM

 

MELISSA MASCIO-PRIMUS,

Defendants.

UNITED STATES OF AMERICA, )
) Case No.

Plaintiff, )

)

v. )

)

ROGER PRIMUS and )

)

)

)

)

 

COMPLAINT FOR FEDERAL TAXES
Plaintiff, the United States of America, at the request and With the authorization of a
delegate of the Secretary of the Treasury in accordance With 26 U.S.C. § 7401 , and at the
direction of the Attorney General of the United States, brings this civil action to collect the
income taxes, interest, and penalties assessed against Roger Primus for tax years 2005 through
2007 and against Roger and Melissa Primus for tax years 2010 through 2014. In support of this
action, the United States alleges as follows:
JURISDICTION AND VENUE

l. This Coult has jurisdiction over this action pursuant to 26 U.S.C. § 7402 and 28 U.S.C.
§§ 1340 and 1345.

2. Venue is proper under 28 U.S.C. § 1396 because the tax liabilities at issue arose in this
district. Venue is also proper under 28 U.S.C. § l39l(b)(l) because the defendants reside Within

this judicial district

Case 2:19-cV-01504-I\/|SG Document 1 Filed 04/09/19 Page 2 of 10

PARTIES

3. The plaintiff is the United States of America.

4. Defendant Roger Prirnus resides in Lafayette Hill, Pennsylvania, Within the jurisdiction
of this Court.

5. Defendant Melissa Primus resides in Lafayette Hill, Pennsylvania, Within the jurisdiction
of this Court.

COUNT I- ASSESSMENTS AGAINST ROGER PRIMUS

6. The allegations set forth in paragraphs 1 through 5 are realleged and incorporated by
reference as though fully set forth herein.

7. A delegate of the Secretary of the Treasury made the following income tax assessments

against Roger Primus:

 

 

 

 

Tax Year Assessment Date Amount Assessed
2005 7/26/2010 $9,669
2006 4/20/2009 $40,829
2007 4/12/2010 $7,503

 

 

 

 

 

8. Interest has been assessed and continues to accrue on the assessments described in
paragraph 7 above pursuant to 26 U.S.C. §§ 6601(a), (b) and 6621(a).

9. Penalties have been assessed against Roger Primus for tax years 2005, 2006, and 2007
under 26 U.S.C. § 6651 for his failure to timely file his tax returns and pay the amount due.
Penalties have also been assessed against Roger Primus under 26 U.S.C § 6654 for tax years

2005 , 2006, and 2007 for his failure to make required estimated tax payments

Case 2:19-cV-01504-I\/|SG Document 1 Filed 04/09/19 Page 3 of 10

10. Notices of the assessments and demands for payment of the liabilities described in
paragraph 7 above have been made on Roger Primus.

11. Despite the notices and demands for payment of the tax assessments described in
paragraph 7 above, Roger Primus has failed to fully pay the amounts due and owing.

12. By reason of the foregoing, Roger Primus is indebted to the United States for unpaid
federal income taxes, interest, and penalties in the amount of $125,815.99 as of March 25, 2019
plus interest after that date until payment.

COUNT II - ASSESSMENTS AGAINST ROGER AND MELISSA PRIMUS

13. The allegations set forth in paragraphs 1 through 12 are realleged and incorporated by
reference as though fully Set forth herein.

14. A delegate of the Secretary of the Treasury made the following income tax assessments

against Roger and Melissa Primus:

 

 

 

 

 

 

Tax Year Assessment Date Amount Assessed
2010 10/10/2016 $21,778
2011 10/17/2016 $14,846
2012 10/17/2016 $2,841
2013 8/8/2016 $19,681
2014 8/1/2016 $21,491

 

 

 

 

 

15. Interest has been assessed and continues to accrue on the assessments described in

paragraph 14 above pursuant to 26 U.S.C. §§ 6601(a), (b) and 6621(a).

Case 2:19-cV-01504-I\/|SG Document 1 Filed 04/09/19 Page 4 of 10

16. Penalties have been assessed against Roger and Melissa Primus for tax years 2010, 2011,
2012, 2013, and 2014 under 26 U.S.C. § 6651 for their failure to timely file their tax returns and
pay the amount due. Penalties have also been assessed against Roger and Melissa Primus under
26 U.S.C § 6654 for tax years 2010, 2011, 2012, and 2014 for their failure to make required
estimated tax payments

17. Notices of the assessments and demands for payment of the liabilities described in
paragraph 14 above have been made on Roger and Melissa Primus.

18. Despite the notices and demands for payment of the tax assessments described in
paragraph 14 above, Roger and Melissa Primus have failed to fully pay the amounts due and
owing.

19. By reason of the foregoing, Roger and Melissa Primus are indebted to the United States
for unpaid federal income taxes, interest, and penalties in the amount of $135,537.70 as of March
25 , 2019 plus interest after that date until payment.

Wherefore, the Plaintiff, the United States of America, respectfully prays as follows:

A. As to Count I, that the Court enter judgment in favor of the United States and against
Roger Primus in the amount of $125,815.99 as of March 25, 2019, plus interest accruing from
that date until paid relating to the federal income tax, interest, and penalty assessments made
against him for tax years 2005, 2006, and 2007;

B. As to Count II, that the Court enter judgment in favor of the United States and against
Roger and Melissa Primus in the amount of $135,537.70 as of March 25, 2019, plus interest
accruing from that date until paid relating to the federal income tax, interest, and penalty

assessments made against them for tax years 2010, 2011, 2012, 2013, and 2014; and

Case 2:19-cV-01504-I\/|SG Document 1 Filed 04/09/19 Page 5 of 10

C. That the Court award such other and further relief, including the costs of this action, as

may be deemed just and proper under the circumstances

Date: April 8, 2019

WILLIAM M. McSWAIN
United States Attomey

RICHARD E. ZUCKERMAN

Principal Deput Assistant Attomey General

K'ATHERINE M. REINHART
PA Bar No. 306850

Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 227

Washington, D.C. 20044
202-307-6528 (v)
202-514-6866 (f)
Katherine.Reinhart@usdoj. gov

Case 2:19-cV-01504-I\/|SG Document 1 Filed 04/09/19 Page 6 of 10

UNITED STATES DISTRICT COURT
FOR THE EASTERN DlSTRlCT OF PENNSYLVANIA

 

DESIGNATION FORM
(ta be used by counsel or pro se plaintiffth indicate the category of the casefor Ihe purpose of assignment to the appropriate calendar)
Address Of Plaintiff: U.S. Dept. of Justice, P.O. Box 227, Washington, D.C. 20044
Address Of Defendant: 2326 N. Gi ling er Road, Lafayette Hi||, Pen nsy|vania 19444

 

Place of Accident, Incident or Transaction: Montgomery County' Pennsylvama

 

 

RELA TED CASE, IFANY:

Case Number: Judge: Date Terrninated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

l. Is this case related to property included in an earlier numbered suit pending or within one year Yes m No |:|
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes m No [|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes |:| No m
numbered case pending or within one year previously terminated action of this court?

4. ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes |:| No m
case filed by the same individual?

l certify that, to my knowledge, the within case El is / E] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

me LI\TZl 151 ifpan ngmi PA 306850

Attomey:al-Law /`lsi'o\Se Plaintzf Attomey I.D. # (ifapplicable)

 

 

CIVIL: (Place a \l in one category only)

F ederal Question Cases: Diversity Jurisdiction Cases:

 

 

 

 

 

A. B.
m l Indemnity Contract, Marine Contract, and All Other Contracts |:| l. Insurance Contract and Other Contracts
l:l 2 FELA m 2. Airplane Personal injury
l:l 3 Jones Act-Personal Injury l:] 3. Assault, Defamation
[:I 4 Antitrust m 4. Marine Personal Injury
E 5 Patent |:| 5. Motor Vehicle Personal Injury

6 Labor-Management Relations [:| 6. Other Personal Injury (Flease specijj)):
m 7 Civil Rights [:| 7. Products Liability
I:| 8 Habeas Corpus |:| 8. Products Liability - Asbestos
E 9. Securities Act(s) Cases |:| 9. All other Diversity Cases

10. Social Security Review Cases (P/€GS€ Sp€€¢'Ji/)-‘
11. All other Federal Question Cases

(Please speclfv): Fede|'al TaXeS
ARBlTRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration )

I, Kather| ne Re|n hart , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of$150,000.00 exclusive of interest and costs:

m Relief other than monetary damages is sought.

DATE; HlQl \‘4 \/YIUUQ}\ Q;IQIH\ PA 306850

Attomey-at-Law / Pro Se Plaintrjf Attomey LD. # (rfapplr`cable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2013)

 

Case 2:19-cv-01504-|\/|SG Document 1 Filed 04/09/19 Page 7 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

Unlted States of Amer:ica : CIVIL ACTION
v.
Roger Primus, et al., NO_

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants (See § 1103 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWlNG CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

 

management cases.) ( )
(f) Standard Management ~ Cases that do not fall into any one of the other tracks ( X)
Lt\%l lq links Qlirs Ueieee eeee
Dater ' ' ' Attorney-'at-law ` Attorney for
202-307-6528 202-514-6866 Katherine.Reinhart@uSdoj .gov
T_elephone FAX Number E-Mail Address

(Civ. 660) 10102

Case 2:19-cv-01504-|\/|SG Document 1 Filed 04/09/19 Page 8 of 10
CIVIL COVER SHEET

JS44 (Rev. 12/12)

The JS 44 civil cover sheet and the information contained herein neither ref:place nor supp}ement the filin
provided by local rules of court_ This form, approved by the Judicial Con
purpose of initiating the civil docket sheet1

erence of the
(SEEINSTRUCTIONS ONNEXTPAGE OF THISFORM_)

and service

of

_ pleadings or other papers as required by law, except as
nited States in eptembei 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
United States of America

(b) County of Residence of First Listed Plaintiff
(EXCEPTIN U,S, PLAINTIFF CASE.S)

(C) Attomeys (Fi'rm Name, Address, and Te[ephone Number)

Katherine Reinhart, U.S. Department of Justice - Tax Division, P.O. Box

227, WaShington, D.C. 20044 (202) 307-6528

DEFENDANTS

Attomeys ([fKnown)

 

County of Residence ofFirst Listed Defendant

Roger Primus, Melissa Primus

Montgomeg¢

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVE.D.

 

II. BASIS OF JURISDICTION (Pince nn "X" in one an only)

 

III. CITIZENSHIP OF PRINCIPAL PARTIES (P[ace an "X" in One Boxfor Plai'ntij?`

 

 

 

 

 

 

 

 

 

 

 

(For Diversity Cases Only) and One Boxfor Defena'ant)
g 1 U.S. Govemment g 3 Federal Question P’I`F DEF PTF DEF
Plaintiff (U.S. GavernmentNota Party) Citizen chhis State Cl 1 El 1 lncorporated ar Principal Place [:l 4 |:I 4
of Business In This State
Cl 2 U,S, Govemment ij 4 Diversity Citizen ot`Another State Cl 2 |:l 2 incorporated and Pnncipal Place CI 5 Cl 5
Defendant (Indi`cate Citi':enshi`p ofParti'es in Item III) of Business 1n Another State
Citizen or Siibject of a El 3 CI 3 Foreign Nation Cl 6 IJ 6
Foreign Count_ry
IV. NATURE OF SUIT (P/ace an "X" in One Box Only)
l CONTRACT TOBTS FORFEITURUPENALTY BANKRQ fl CY OTHER MUTES l
lj 110 Insurance PERSONAL lNJURY PERSONAL lNJURY ij 625 Drug Related Seizure g 422 Appcal 28 USC 158 g 375 False Claims Act
Cl 120 Marine |J 310 Airplane ij 365 Personal Injury - ofPropeity 21 USC 881 Cl 423 Withdrawal C| 400 State Reapponionment
lj 130 Miller Act Cl 315 Airplane Product Product Liability \J 690 Other 28 USC 157 ij 410 Antitrust
C| 140 Negotiable lnstrument Liability ij 367 Health Care/ Cl 430 Banks and Banking
Cl 150 Recovery of Overpayment 13 320 Assaiilt, Libel & Phannai:eutii:al BQPE_BT¥ RIG}_|TS Cl 450 Commeree
& Enforcement ofJudgmerit Slander Personal Injury D 820 Copyrights D 460 Dcponalion
|:l 151 Medicare Act El 330 Federal Employers` Product Liability |J 830 Patent Cl 470 Racketeer Influenced and
g 152 Recovery ofDefaulted Liability |:l 368 Asbestos personal D 840 Trademark Corrupt Organizations
Student Loans U 340 Marine Injury product F |:l 480 Ccinsumer Credit
(Excludes Veterans) D 345 Marine Product Liabi|ity LAB R S C[ ij 490 CablelSat TV
D 153 Reecvery of Overpaynient Liability PERSONAL PROPERTY CI 710 Fair Labor Standards l:l 861 HlA (1395ff) ij 850 Securities/Commodities/
ofVeteran`s Benefits ij 350 Motor Vehicle Cl 370 Other Fraud Act Cl 862 Black Lung [923) Exchange
El 160 Stockholders` Suits Cl 355 Motor Vehicle CI 371 Truth in Lending C| 720 Labor/Management CI 863 D1WC/D1WW (405(g)) |J 890 Other Statutmy Actions
Cl 190 Other Conu'act Produci Liability CI 380 Other Personal Relations ij 864 SSID Title XVI lj 891 Agricultural Acts
EI 195 Contracr Produi:t Liability CI 360 Otlier Personal Property Damage Cl 740 Rai|way Labor Act Cl 865 RSI (405(g)) Cl 893 Environmental Matters
Cl 196 Franchise Injury |:I 385 Property Damage C| 751 Fami|y and Medical D 895 Freedom of Infcrmation
|:l 362 Personal Injury - Product Liability Leave Act Act
Medical Malpractice _ D 790 Other Labor Litigation |:l 896 A.rbitration
l REAL PROPERT¥ CIVIL RIGH'I`S PRISONER PET[TION_S_ CI 791 Employee Retirement FEDERAL TAX SUITS \J 899 Admini`strative Procedure
C| 210 Land Condemnation l:| 440 Other Ci`vil Rights Habeas Corpus: Income Security Act E 870 Taxes (U.S` Plai`ntiff Act/Review or Appeal of
Cl 220 Foreclosure ij 441 Voting Cl 463 Alien Detainee or Defendant) Agency Decision
Cl 230 Rent Lease & Ejectment ij 442 Employment 13 510 Motions to Vacate ij 871 IRS_Third Party D 950 Constitutionality of
Cl 240 Torts to Land Cl 443 Housingl Sentem:e 26 USC 7609 State Statutes
El 245 Tort Product Liability Aci:ommodations Cl 530 General
CI 290 All Other Real Propeity Cl 445 Amer. \v/Disabilit.i`es - |Il 535 Death Penalty lMMlGRATlON
Emp|oyment Other: |:l 462 Naturalization Application
Cl 446 Amer. w/Disabilities - ij 540 Mandamus & Other I:l 465 Other Immigration
Other I:| 550 Civil Rights Actions

 

ij 448 Ediication ij 555 Prison Condition
D 560 Civil Detainee -
Condmons of

Coniinement

 

 

 

 

 

V. ORIGIN (P[ace an "X" in One Box Only)

}§ l Original 13 2 Removed from ij 3 Remanded from 13 4 Reinstated or Cl 5 Transferred fr_om Cl 6 Multidistrict
Proceeding State Court Appellate Court Reopened ?not£;r District Litigation
specr

 

VI. CAUSE OF ACTION

Cite the U_S Civil Statute under which
26 U.S.C. 7401

Brief description of cause:

Reduce tax assessments to judgment

 

you are filing (Do not cite jurisdictional statutes unless diversity);

 

 

VII. REQUESTED IN ij CHECK IF Ti-iis is A cLAss AcTroN DEMANi) s cHECi< Yi~;s only if demanded in complaint
COMPLAINT: UNDER RULE 23, F.R.Cv_P. 261 ,353.69 JURY DEMAND: i:l Yes 21 No
VIII. RELATED CASE(S) S _ '
IF ANY ( ee’mmmo"s)` JUDGE Doci<Er NUMBER

 

 

DATE

 

101

SIGNATURE OF ATTORNEY OF RECORD

 

time

 

FOR OFFICE SE ONLY

R.ECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG` JUDGE

Case 2:19-cv-01504-|\/|SG Document 1 Filed 04/09/19 Page 9 of 10

AO 440 (Rev. 06!12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastem District of Pennsylvania

United States of America

 

Plainti')_‘}`(s)

v. Civil Action No.

Roger Primus, et a|.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

TOZ (Defendant’s name and address) Roger Pri|TlUS
2326 N. Gi|inger Road
Lafayette Hi||, Pennsy|vania 19444

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Katherine Reinhart

U.S. Department of Justice - Tax Division
P.O. Box 227
Washington, D.C. 20044

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF COURT

 

Date:

 

Si`gnatiire 0fC1erk or Depiity Clerk

Case 2:19-cv-01504-|\/|SG Document 1 Filed 04/09/19 Page 10 of 10

AO 440 (Rev. 06/12) Sum.mons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastem District of Pennsylvania

United States of America

 

Plaintij_?”(s)

v. Civil Action No.

Roger Primus, et a|.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

TOI (Defendant's name and address) Melissa Pri|TlUS
2326 N. Gi|inger Road
Lafayette Hi||, Pennsy|vania 19444

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attomey,
whose name and address are: Katherine Reinhart

U.S. Department of Justice - Tax Division
P.O. Box 227
Washington, D.C. 20044

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF COURT

Date: j

 

Si'gnatrire ofClerk ar Depuly Clerk

